 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

 

 

EASTERN DIVISION
BRANDON VOTAW, ) CASE NO. 5: 18 CV 1358
)
Plaintiff, ) JUDGE DONALD C. NUGENT
)
v. ) ORDER ADOPTING REPORT
) AND RECOMMENDATION
COMMISSIONER OF SOCIAL )
SECURITY, )
)
)
Defendant. )

This matter comes before the Court upon the Report and Recommendation of Magistrate
Judge James R. Knepp, Il. Magistrate Judge Knepp recommends affirming the Commissioner of
Social Security’s (“Commissioner”) decision denying Mr. Votaw’s claim for a period of
disability and disability insurance benefits under Title II of the Social Security Act, 42 U.S.C. §§
416(1), 423, et seq.. (ECF #19). Following the issuance of the Report and Recommendation, the
Plaintiff filed an Objection to the Report and Recommendation. (ECF #20).
The Court has reviewed de novo those portions of the Magistrate Judge’s Report and
Recommendation to which objection has been made. See FED. R. Civ. P. 72(b). Magistrate

Judge Knepp’s Report and Recommendation is well-supported and correct. The Administrative

 
 

Law Judge (“ALJ”) found that Mr. Votaw had severe impairments of degenerative disc disease
and stenosis of the lumbar spine, peripheral neuropathy of the bilateral lower extremities, obesity,
depression, and anxiety. She also found that these things, singly or in combination, do not meet
or equal the severtiy of a listed impairment. The ALJ also found that although Mr. Votaw was
not capable of performing his past relevant work activities, and he had a Residual Functional
Capacity which allowed him to engage in a limited range of jobs that exist in significant numbers
in the national economy. For the reasons set forth in the Magistrate’s Report and
Recommendation, this Court agrees that the ALJ applied the correct legal standard, and there is
substantial evidence in the record to support the ALJ’s findings of fact.

Mr. Votaw argues, both in his brief on the merits, and in his objections to Magistrate
Knepp’s Report and Recommendation that the determination of his Residual Functional Capacity
(“RFC”) should have taken into account his need to use a can while standing or walking. The
decision to exclude this from Mr. Votaw’s work restrictions was supported by substantial
evidence within the record. In order to be considered a “medically required” assistive device,
there must be medical documentation establishing the need for a hand-held assistive device and
an unambiguous statement dictating the circumstances under which it is medically necessary.

See Halama v. Comm’r of Soc. Sec., 2013 WL 478966, at *8 (N.D. Ohio). It is clear from the
record that the ALJ considered Mr. Votaw’s use of a cane and/or rolling walker, and found that
there was no such unambiguous statement regarding need and circumstances for use of a cane or
walker by any of Mr. Votaw’s medical providers. The Report and Recommendation thoroughly
and accurately describes any references to the use of a cane that appear in Mr. Vatow’s medical

records and correctly concludes that there is substantial evidence to support the ALJ’s

-2-

 
 

interpretation that any such references do not equate to a statement that a cane or walker is a
medically necessary assistive device required by Mr. Vatow in order to sit, stand, or walk for the
periods of time addressed in his RFC determination.

The Report and Recommendation, (ECF #19), is ADOPTED in its entirety. The .
Plaintiff's objections are overruled. (ECF #20). The final decision of the Commissioner is

AFFIRMED, and judgment is entered in favor of the Defendant. IT IS SO ORDERED.

h

real &. Wuceat

DONALD C. AUGER
United States District Judge

f

DATED: (M4

5 0 4

  

 
